UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) July 23, 2012 (July 17, 2012) SMTC CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-31051 98-0197680 (Commission File Number) (IRS Employer Identification No.) 635 Hood Road Markham, Ontario, Canada L3R 4N6 (Address of Principal Executive Offices) (Zip Code) (905) 479-1810 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4© under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders The Company held its annual meeting of stockholders on July 23, 2012. The stockholders were asked to vote on the four proposals listed below, which were described in detail in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on June 5, 2012. The final voting results for each proposal are set forth below. Proposal 1 - Each of the four nominees for director received the requisite plurality of votes for election. The vote tabulation was as follows: Nominee For Withheld Broker Non-Votes Clarke Bailey David Sandberg Anton Simunovic Alex Walker J. Randall Waterfield Proposal 2 - Stockholders voted in favor of the ratification of KPMG LLP as the Company’s independent registered public accountants. For Against Abstain Broker Non-Votes - Proposal 3 - Stockholders voted in favor of the increase of stock options available to be issued under the 2010 Incentive Plan. For Against Abstain Broker Non-Votes Proposal 4 - Stockholders voted in favor of the amendment and restatement of the Tax Benefits Preservation Plan. For Against Abstain Broker Non-Votes Proposal 5 - Stockholders voted in favor of the amendment of the Bylaws and Certificate of Incorporation of the Corporation For Against Abstain Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SMTC CORPORATION Date: July 23, 2012 By: /s/ALEX WALKER Name: Alex Walker Title: Co-President, Co-Chief Executive Officer
